﻿First of all, it is a signal honour and pleasant duty for me, as head of the delegation of my country, to convey my country's greetings to our Assembly, which represents the greatest forum for dialogue among the nations and peoples of the world.
60.	I should like, on behalf of my delegation and for myself personally, to express our profound grief on learning of the premature death of one of the illustrious sons of Africa, President Agostinho Neto of the People's Republic of Angola, a great fighter for freedom. To the Government and valiant people of Angola we transmit our profound condolences and wish them courage in this grievous time of trial.
61.	Let me now warmly congratulate Mr. Salim on his unanimous election to the exalted and onerous post of President of the thirty-fourth session of the General Assembly. His election honours, in more ways than one, his great and beautiful country, the United Republic of Tanzania, and is also a source of satisfaction and pride for all Africa, whose contribution to the quest for solutions to the problems of our time becomes thereby an incontestable reality. In view of his eminent qualities as a skilled diplomat and statesman, we are certain that under his dynamic direction the work of the present session will conclude with happy results.
62.	We should also like to pay a warm tribute to his eminent predecessor, the Ambassador of Colombia, who, with his authority and wisdom, successfully guided the work of the thirty-third session of the General Assembly to its conclusion.
63.	Finally, may I warmly welcome Saint Lucia's admission as the one hundred and fifty-second Member of our Organization. The presence of a new Member cannot but strengthen the great United Nations family and bring it closer to its objective of universality.
64.	It is because of energetic and continued action by the United Nations that the world has for more than 30 years enjoyed a relative peace. Nevertheless, the regional conflicts which persist in certain parts of the earth could, unless we are vigilant, at any moment break this peace and security to which all peoples legitimately aspire.
65.	Thus, the situation in the Middle East remains explosive, despite attempts at a peaceful settlement of the conflict; southern Africa remains a subject of grave concern for the international community because of white domination; certain African States south of the Sahara, because they are so weak, are constantly threatened with destabilization, and that jeopardizes peace on the continent; and, finally, certain South-East Asian States are not exempt from similar threats. The problem of genuine disarmament under effective international control still remains in the realm of theoretical discussion, despite the efforts made in this respect by the United States and the Soviet Union in signing the agreements resulting from the first and second rounds of SALT.
66.	No real progress has been made in the economic field since the principle of reviewing international economic relations was decided on by the sixth special session of the United Nations General Assembly.
67.	All those questions—all of them equally important—must find their solutions in the appropriate framework, which is that of the United Nations. Our country strongly supports the strengthening of its role for the settlement of the major problems of the world.
68.	Before defining my delegation's position on certain of the aforementioned subjects, I should like, with the Assembly's permission and indulgence, briefly to describe the situation of my country, Chad, particularly since the distressing events that occurred at the beginning of this year.
69.	Since 1965, that is to say five years after its accession to independence, Chad has never known the political calm likely to promote the development activity that is so necessary for a country that is particularly economically disadvantaged. At that date difficulties arose between the Administration and a part of the population in the centre and east of the country. These were the Mangalme events that were at the basis of a revolt which resulted in an armed opposition and which, on 22 June 1966, led to the establishment of the National Liberation Front of Chad [FROLINAT].
70.	FROLINAT has struggled for 13 years to establish social justice by the suppression of tribalism, regionalism, and nepotism and to achieve our national independence and respect of our territorial integrity by a systematic opposition to any foreign domination no matter what its origin.
71.	After the fall of the Tombalbaye regime on 13 April 1975, the military regime of General Malloum appealed to the armed opposition for national reconciliation among all the sons of Chad who were divided by internal quarrels. The armed opposition did not remain insensible to that appeal and there were several meetings between the emissaries of the central power and the leaders of the various opposition trends.
72.	We mention in particular the meetings at Zurich, Switzerland, and Libreville, Gabon, between the representatives of the Malloum Government and the original FROLINAT. If the expected results did not materialize, those meetings none the less made it possible to establish a dialogue between the Government and the opposition.
73.	Further, an important conference was held from 23 to 27 March 1978 in the Libyan Arab Jamahiriya between representatives of the central power and those of FROLINAT, in the presence of the delegations of Sudan, Niger and the Libyan Arab Jamahiriya, all three countries that border on Chad. That Conference concluded with the signing of an eight-point joint communiqué' establishing, inter alia, a cease-fire and freedom of movement over the entire national territory; but it was violated and later denounced by the signatories.
74.	Furthermore, from July to September 1977 negotiations were carried out at Khartoum, under the auspices of the Government of the Sudan, between representatives of the Government and another opposition faction, namely, the Command Council of the Armed Forces of the North. An important agreement was signed as a result of those talks which provided, in particular, for the release of prisoners and those held for political reasons and the formation of a government of national union.
75.	To implement that document the signatory parties prepared and adopted on 25 August 1978 a fundamental charter which was the new institutional framework for the country. It provided for the establishment of a Government of National Union, headed by the President of the Republic and a Prime Minister. That Government came into being on 29 August of the same year.
76.	But from the first months of the coming into force of that charter difficulties arose that led to an outbreak of hostilities on 12 February 1979 during which N'Djamena, the capital of Chad, was sacked. That was a genuine civil war that resulted in the loss of numerous lives and much material destruction at N'Djamena and in other parts of the country.
77.	Faced with these distressing events, which dangerously threatened the unity of the country, the countries that are brothers and friends of Chad, especially the neighbouring countries, did not remain indifferent and rushed to Chad's aid. Thus the Presidents of the Sudan and Nigeria offered to mediate among the antagonistic factions in Chad. Following upon an understanding between the Sudan and Nigeria, it was decided to convene in Nigeria a meeting on national reconciliation in Chad.
78.	Between 8 and 15 March 1979 a first conference was held at Kano, in northern Nigeria, between the conflicting parties in Chad, in the presence of the countries that are neighbours of Chad. It led to the conclusion of the so-called Kano Agreement on the national reconciliation of Chad. According to this Agreement, all the political institutions resulting from the Fundamental Charter were to be dissolved on 23 March 1979 and give way to a Transition Government of National Union, which was to be formed only after a second Kano conference consisting of all the Chad political groups.
79.	That precaution was taken because not all the opposing factions in Chad had participated at the first Kano Conference.
80.	However, until such time as that government could be formed, a Provisional Council of State made up of the four parties in Chad signatories to the Kano Agreement was to assume the management of the current affairs of the country from the date of the dissolution of the institutions.
81.	The second Kano Conference was held from 3 to 11 April, but it failed even before it had really begun because from the very beginning it came up against the problem of the representation of the factions which had not been present at the first Kano Conference. Indeed, the participation in the Conference of the newly arrived parties was challenged by some of the groups that had signed the Kano Agreement. Given this deadlock, the only solution open to the participants was to set up a commission of inquiry made up of two representatives for each participating country and one representative for each faction in Chad. The mandate of that commission was to verify the actual politico-military existence in Chad of the new factions which came forward at the second Kano Conference and to report to the Chairman of the Conference in order that he might convene a new meeting aimed at forming the Transition Government of National Union.
82.	But before the Commission could even begin its work, the factions that had signed the Kano Agreement proceeded to form a Transition Government of National Union in accordance with an agreement signed on 17 April 1979 at N'Djamena, nevertheless leaving open the possibility for those factions whose genuine existence was subsequently established by the commission of inquiry to joining that Government.
83.	That was a mistake which did nothing to promote a happy outcome of the crisis in Chad.
84.	Indeed, the Government formed at N'Djamena was challenged not only by the factions in Chad that were not represented therein but also by the countries neighbouring Chad, which legally remained seized of the problem. 

90. Hence a third conference on Chad was convened from 25 to 27 May 1979 at Lagos. The N'Djamena Government, considering that the commission of inquiry had not yet submitted its report, did not deem it useful to participate in the Conference,
91- On the other hand, the factions that had been challenged had, for their part, participated in the Lagos meeting, at which they had officially subscribed to the Kano Agreement and, like the participating countries, demanded that the N'Djamena Government resign.
92.	The situation therefore remained confused and tense until the organization, upon the initiative of the Presidents of the Democratic Republic of the Sudan and the Federal Republic of Nigeria, of a fourth conference on the national reconciliation of Chad.
93.	That Conference was held from 13 to 21 August 1979 at Lagos at the ministerial level and later at the level of Heads of State, with the personal participation of the Presidents of Nigeria and Cameroon and the Second Vice-President and Minister for Foreign Affairs of the Sudan, as well as the Deputy Secretary-General for Political Affairs of the Organization of African Unity [OAU].
94.	It is fitting to note here that the OAU, having been seized of the problem of Chad at the sixteenth ordinary session of its Assembly of Heads of State and Government at Monrovia, decided that, in addition to the six neighbouring countries of Chad, Benin, the Congo, Liberia, the Ivory Coast and Senegal should be associated as observers in the next conference on Chad. Thus all the neighbouring countries and the observers took part in the Lagos Conference.
95.	Thanks to the praiseworthy efforts of the participating and observer countries and the effective contribution of the OAU, as well as the determination of all the parties in Chad to arrive at a solution, an agreement was concluded on 21 August 1979 on national reconciliation in Chad. Similarly, a programme of action was adopted by the various factions to serve as a working framework for the Transition Government of National Union.
96.	The President and the Vice-President of that Government were designated at Lagos. They were Mr. Goukouni Oueddeye and Lieutenant-Colonel Kamougue Wadal Abdelkader respectively.
97.	The Transition Government of National Union will be formed in the coming weeks, as soon as the neutral force, which will be composed of elements from Benin, Guinea and the Congo, reaches N'Djamena and demilitarizes the capital.
98.	That Government, which, according to the Lagos Agreement, is to last for 18 months, is entrusted with leading the country and preparing free elections to be held within the time prescribed.
99.	Until the formation of that Government, Chad is being governed by an interim committee under the authority of the President of the Transition Government of National Union, the Head of State.
100.	As representatives will have noted, we would not have reached this happy result so early, bearing in mind the complexity of the problem of Chad, had we not benefited from the wise counsel and advice which were ceaselessly offered by our neighbours and brother countries, which spared neither time nor effort to assist the people of Chad in seeking a solution to their problem.
101.	Hence, I should like from this rostrum to express the sincere thanks and profound gratitude of the people of Chad to all those countries which assisted us, particularly Nigeria, during this sombre period in the history of our country.
102.	The Government of Chad when it is formed will not fail in due course directly to express to the Heads of State of the countries concerned the gratitude of the people of Chad.
103.	In the settlement of our problem, Africans have demonstrated for the first time their ability to help each other in solving their disputes, even in the case of internal disputes. Let us hope that this solution will be lasting and definitive so that it may serve as a useful example for the African continent or elsewhere.
104.	Just as they have effectively helped us to find a solution to our internal tragedy, I sincerely hope that the African States will within the OAU evince the same ability and determination to find a solution to the frontier dispute between Chad and its neighbour to the north, the Libyan Arab Jamahiriya.
105.	It is in that spirit that we confidently await the outcome of the follow-up action that the OAU intends to take on the matter we submitted to it at its fourteenth ordinary session of the Assembly of Heads of State and Government at Libreville in 1977. 
106.	I reaffirm here the devotion of my country to the cardinal principles governing relations between States, which are included in the Charter of the United Nations and that of the OAU and continued in their relevant resolutions, namely, respect for territorial integrity and national sovereignty, non-interference in the internal affairs of other States and the peaceful settlement of disputes between States.
107.	Chad belongs to the non-aligned movement and remains profoundly attached to its principles, namely, the rejection of alignment, peaceful coexistence, the independence of States, the rejection of any form of subjection, the rejection of any form of pressure in international relations, and just and equitable international co-operation.
108.	Our absence from the Sixth Conference of Heads of State or Government of Non-Aligned Countries at Havana is not to be understood as a deliberate failure to meet our obligations; it was due to obvious causes arising out of our domestic situation.
109.	Chad was already at a disadvantage because it is a land-locked country, and now, after 19 years of chaotic mismanagement of its affairs and 13 years of armed struggle which reached its peak in the latest events, at this moment it presents a distressing spectacle. Indeed, the national economy is in a catastrophic state, and must be reorganized in its entirety.
110.	Agriculture and cattle-raising, the two key sectors of our national economy remain at this time completely disorganized, and productivity is steeply declining. This means that there may well be not only a substantial drop in the volume of food production, but also a low agricultural output for export, which is the sole source of foreign exchange for our country.
111.	The means of communication, already inadequate, must be completely refitted.
112.	The important Chad International Telecommunications Centre and the National Radio Broadcasting Station were seriously damaged during the fighting in the town of N'Djamena. Their reconstruction will require several billion CFA francs. Some temporary installations now link Chad with the outside world.
113.	Roads in various parts of the country are in a state of advanced deterioration, and some are even impassible because they have not been maintained for 15 years.
114.	Hospitals and clinics are indescribably out-of- date, and basic medication of every kind is lacking. To this we must add a shortage of medical staff after the mass departure of those who worked with us.
115.	One of the many concerns which the Chad authorities must face, and which will require urgent action, is the beginning of the school year 1979-80. The State will find it almost impossible to ensure the normal resumption of schooling because in primary schools, we lack the indispensable materials for the schooling of children, and for secondary education and the University of Chad, we must further cope with the departure of almost all the technical assistance teaching staff from France and elsewhere.
116.	Government financial institutions are no longer meeting their payments.
117.	This means that the Republic of Chad is facing problems which seriously jeopardize any economic or social development. These problems can only be solved by urgently mobilizing international aid for reconstruction.
118.	The delegation of the Republic of Chad therefore launches an urgent appeal to the entire international community from this rostrum of the General Assembly of the United Nations to the international organizations and to all the States Members of the United Nations for immediate aid to the people of Chad.
119.	By your indulgence, Mr. President, I should now like to dwell for a moment on some international problems of our time. I am thinking first of the right of peoples to self-determination.
120.	Since the Declaration on the Granting of Independence to Colonial Countries and Peoples, important victories have certainly been won over colonialism and neo-colonialism. But there are still millions of human beings who still suffer under the yoke of oppression and discrimination because certain regimes, on the basis of ignoble principles, continue systematically to oppose the political emancipation of peoples and refuse to recognize the inalienable right to freedom and to self- determination. Thus, the struggle for political emancipation of peoples who are fighting against all forms of dependence and exploitation remains the essential characteristic of the international situation.
121.	The hotbeds of crisis, of tension, the acts of aggression under the pretext of defence, the current of instability which goes beyond boundaries and shakes even the most well-established regimes, and therefore threatens international peace and security, abundantly prove that no people can accept the imposition of a will other than its own, and that all peoples are determined to make the greatest sacrifices for their freedom.
122.	Of these various hotbeds of tension, southern Africa constitutes the major theatre of operations. There, since the defeat of Portuguese colonialism, the enemy has shown itself more implacable than ever, and its repressive, aggressive and expansionist traits have become more marked.
123.	In Namibia, there is no progress to be observed. Had the international community assumed its responsibilities, we could today have had that country seated among us. The settlement arranged under the auspices of the United Nations to put an end to the illegal administration of the Territory by South Africa, and to bring the people of Namibia to independence has become a dead letter because of the backsliding and the delaying tactics of the Pretoria racists.
124.	In Zimbabwe, we have seen various moves; the so-called internal settlement, a pretence of biracial government, prefabricated elections and so forth intended to safeguard the illegal powers and privileges of the white minority. Chad would like to reiterate its position here in respect of the problem, namely, that the end of the mandate of the United Kingdom over Zimbabwe can only be accepted when Zimbabwe receives all the attributes of international sovereignty in accordance with the legitimate aspirations of its people.
125.	In South Africa, the Pretoria racists are hardening their policy of repression, of deportation of inhabitants to concentration camps falsely called Bantustans, of arming to the teeth, and of committing daily acts of aggression against the front-line States.
126.	The continuation of this situation in southern Africa is, beyond doubt, due to the granting of aid to the racist regimes in Salisbury and Pretoria by certain Western Powers, which, in other circumstances, claim to be the zealous defenders of respect for human rights.
127.	In the Middle East, the very essence of the conflict, which is Palestine, continues to be flouted. It is regrettable that, at a time when there is a certain will to peace, the policy of annexation of territory is continued, thus exacerbating an already critical situation. Chad believes that there will be no true peace in the region until the Palestinian people recover the full exercise of their inalienable rights, including the right of return to their homeland and the right to independence under the leadership of the Palestine Liberation Organization.
128.	What has just happened in my country might lead some to believe that elementary human rights are affected. That is not so, nor will it be. The protection of the dignity of the human being, a guarantee of peace, is of major importance for Chad. That is why we believe that the battle waged by certain peoples must be understood as a demand for the exercise of elementary human rights.
129.	Certain Powers continue to make of international detente a private preserve, by constantly having recourse to the old sacrosanct principles of the balance of power, spheres of influence and military alliances. This means, as a corollary, the stockpiling of increasingly sophisticated weapons, particularly nuclear weapons.
130.	Chad appreciates the political will of the United States and of the Soviet Union, expressed by their signing of the agreement resulting from the second round of SALT to work against the qualitative and quantitative aggravation of the arms race. But we know that, in a general way, nuclear-weapon States adhere to their own narrow-minded conception of security. This is why it is time for the United Nations to deal with this matter, beginning by the urgent implementation of the programme of action, and particularly of the measures for nuclear disarmament which are provided for there. This would at least have the effect of placing any action and any problem of disarmament under effective international control.
131.	The General Assembly of the United Nations is holding its thirty-fourth session at a time when the international community is registering increasing alarm at the state of the international economy, the consequence of which is jeopardizing the growth of the developing countries.
132.	For the delegation of the Republic of Chad, failure to carry out the decisions and recommendations adopted by the States Members of our Organization here in this very Assembly hall may well further aggravate the crisis which has shaken the world for several decades already. The problem is to master the events which have brought into question the international community's economic order, and to bring about the necessary changes leading to a new economic order based on equity and effectiveness.
133.	Unfortunately at the present stage in the evolution of affairs, none of the solutions adopted by the United Nations seem to have captured the attention of those States which hold the controls of the established system, even though all of them recognize the need for change.
134.	Contrary to common sense, the developed countries are becoming increasingly concerned with short-term economic policies, aimed at rebalancing their own economies. One of the nefarious attitudes adopted by certain countries is that of the thrust towards protectionism, despite the lessons of the past. This attitude not only will create difficulties for the weaker economies of the developing countries, but will jeopardize the harmonious development of their own economies. In brief, at the practical level everything seems to be going against the bringing into being of the new international economic order desired by all.
135.	My delegation believes that sustained priority should be given to concerted measures for restructuring, which is the only means for bringing about a continuing and lasting economic upsurge. These measures should take account of the interdependence of structural transformations in the developed and developing countries, the increased global demand and the greater productive capacity of the developing countries.
136.	In the opinion of my delegation the accommodations accepted by the many conferences of recent years, within the framework of strengthening the commodities sector, should receive particular attention from our developed partners. For it is upon this sector that a major part of the speedy economic development of almost all countries of the third world depends. Indeed, commodities play an important role in the economy of the developing countries and the strengthening of this sector will attain two essential objectives—namely, immediate substantial advantages for the majority of the populations of the producer countries and an important contribution in foreign exchange which is needed to support industrial projects in those countries.
137.	Therefore, it seems to be of paramount importance to accelerate the processes of the implementation of the Integrated Programme for Commodities and the setting up of its key element, the Common Fund, whose role is to improve the structures of markets and international trade in commodities.
138.	The question of the indebtedness of the developing countries, and more particularly of the least advanced among them, remains central to the debates of the General Assembly. The measures of relief in this connexion provided for in the relevant resolutions of sessions of UNCTAD should be applied without delay.
139.	The least advanced of the developing countries suffer more than others from the effects of international economic disturbances. Despite the special measures taken for their benefit in recent years, their economies continue to be imperilled. No recovery is possible for these countries if the new special measures expected from the developed countries and from international institutions do not provide a large degree of assistance, both financial and technical.
140.	The delegation of Chad wishes nevertheless to emphasize here its satisfaction with the results achieved by the second United Nations Conference on Science and Technology for Development. The institutional and financial measures adopted at Vienna at the beginning of September  for the use of science and technology for development, constitute in our opinion progress towards satisfying certain fundamental needs of the developing countries.
141.	Besides the earnest co-operation that they expect from the developed countries, the developing countries must mobilize all their efforts for a genuine economic, scientific and technical co-operation. Links of common activities, such as those proclaimed in the 
declarations and programmes of action of Mexico, Manila and Buenos Aires and in the programme of action of Arusha, and recently by the non-aligned countries at Havana, should not only accelerate the development and transformation of the economies of the developing countries but also enable them to achieve a much sought-after collective self-reliance.
142.	In conclusion, I wish to remind the General Assembly that Chad is a poor country. Moreover it is land-locked, and is therefore a victim of drought like all the countries in Sahelian region. Apart from the unfavourable geographic conditions, the country has been torn apart for 13 years by a fratricidal war which has heavily burdened its development in all sectors of social and economic life.
143.	The Lagos accord which has just been signed by all the protagonists in Chad constitutes a decisive step towards a global solution to our tragedy.
144.	The sons of Chad are convinced of the imperative need for a genuine national reconciliation among them which will enable them together to wage the real battle that is worth waging—that for the economic and social progress of Chad through the exploitation of all its many natural resources.
145.	To this end the people of Chad, who have suffered so much, physically and spiritually, ardently desire to live in peace, harmony, concord and understanding both within their internationally recognized boundaries and with the neighbouring countries to which they are linked by geography and history.
146.	Similarly my country wishes to maintain ties of friendship and co-operation with all countries that love peace, justice and freedom. In so doing it could make its modest contribution, through the United Nations and other international organizations, to the quest for solutions to major world problems, thus participating in the maintenance and strengthening of world peace and security
